Supreme Court of Florida
                           ________________________

                           Nos. SC13-962 & SC13-1143
                           ________________________

                             STATE OF FLORIDA,
                                 Petitioner,

                                         vs.

                      CALVIN LEWIS OVERHOLT, JR.,
                               Respondent.


                             STATE OF FLORIDA,
                                 Petitioner,

                                         vs.

                              ROBERT F. OLIVER,
                                 Respondent.

                                   [June 5, 2014]

PERRY, J.

      We initially accepted review of the decisions in Overholt v. State, 110 So.

3d 530 (Fla. 4th DCA 2013), and Oliver v. State, 125 So. 3d 244 (Fla. 4th DCA

2013), based on direct and express conflict. See art. V, § 3(b)(3), Fla. Const. In

light of the State’s suggestion of mootness, we dismiss review of the decision

in Overholt as moot. Additionally, upon further consideration, we conclude that
jurisdiction was improvidently granted in Oliver. Accordingly, we discharge

jurisdiction and dismiss this review proceeding.

      It is so ordered.

POLSTON, C.J., and PARIENTE, CANADY, and LABARGA, JJ., concur.
LEWIS and QUINCE, JJ., dissent.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

Two Cases
Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

      Fourth District - Case Nos. 4D11-3742 and 4D12-125

      (Okeechobee County)

Pamela Jo Bondi, Attorney General, Tallahassee, Florida; Celia Terenzio and
Melanie Dale Surber, Assistant Attorneys General, West Palm Beach, Florida,

      for Petitioner

Carey Haughwout, Public Defender, West Palm Beach, Florida; Tatjana Ostapoff
and Anthony Calvello, Assistant Public Defenders, West Palm Beach, Florida,

      for Respondents




                                       -2-